PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TEXAS INSTRUMENTS INCORPORATED
Application No. 17/028,666
Filed: 22 Sep 2020
For PROCESSOR WITH NON-INTRUSIVE SELF-TESTING
:
:
:
:	DECISION ON PETITION
:
:
:




This is a communication that serves to withdraw the holding of abandonment, sua sponte.

This application appeared to become abandoned for failure to reply within the meaning of 37 C.F.R § 1.113 in a timely manner to the final Office action mailed April 11, 2021, which set a shortened statutory period for reply of three months.  The USPTO believed that no response had been received, and that no extensions of time under the provisions of 37 C.F.R 
§ 1.136(a) were obtained.  Accordingly, this application appeared to become abandoned on July 12, 2022.  A notice of abandonment was mailed on August 3, 2022.

The electronic file has been reviewed and it is noted on August 1, 2022 the following items were received:

a response in the form of a RCE, amendments, remarks, and a terminal disclaimer (which was approved that same day); 

the fee that is associated with the filing of a RCE; 

the fee that is associated with the filing of a terminal disclaimer; and,

the fee that is associated with a one-month extension of time so as to make timely the RCE.

Accordingly, the holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing in due course.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of this application should be directed to the Technology Center.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.